UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05202 The Dreyfus/Laurel Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 11/30 Date of reporting period: 2/29/16 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for those series, as appropriate. General AMT-Free Municipal Money Market Fund General Treasury and Agency Money Market Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS General AMT-Free Municipal Money Market Fund February 29, 2016 (Unaudited) Coupon Maturity Principal Short-Term Investments - 102.3% Rate (%) Date Amount ($) Value ($) Alabama - 3.4% Chatom Industrial Development Board, Gulf Opportunity Zone Revenue (PowerSouth Energy Cooperative Projects) (LOC; National Rural Utilities Cooperative Finance Corporation) 0.17 3/7/16 5,000,000 a 5,000,000 Mobile County Industrial Development Authority, Gulf Opportunity Zone Revenue (SSAB Alabama Inc.) (LOC; Swedbank) 0.02 3/7/16 3,000,000 a 3,000,000 Arizona - 3.8% Arizona Transportation Board, GAN 5.00 7/1/16 1,000,000 1,015,448 Phoenix Industrial Development Authority, Facilities Revenue (Southwest Human Development Project) (LOC; Wells Fargo Bank) 0.12 3/7/16 970,000 a 970,000 Yavapai County Industrial Development Authority, Revenue (Skanon Investments, Inc. - Drake Cement Project) (LOC; Citibank NA) 0.04 3/7/16 7,000,000 a 7,000,000 Colorado - 8.4% Colorado Educational and Cultural Facilities Authority, Educational Facilities Revenue (Trinity School of Durham and Chapel Hill Project) (LOC; Branch Banking and Trust Co.) 0.05 3/7/16 3,830,000 a 3,830,000 Colorado Educational and Cultural Facilities Authority, Revenue (Denver Seminary Project) (LOC; Wells Fargo Bank) 0.12 3/7/16 2,425,000 a 2,425,000 Colorado Educational and Cultural Facilities Authority, Revenue, Refunding (Boulder Country Day School Project) (LOC; Wells Fargo Bank) 0.12 3/7/16 1,510,000 a 1,510,000 Colorado Health Facilities Authority, Health Facilities Revenue (The Evangelical Lutheran Good Samaritan Society Project) (LOC; U.S. Bank NA) 0.02 3/7/16 5,000,000 a 5,000,000 Colorado Health Facilities Authority, Revenue (Arapahoe House Project) (LOC; Wells Fargo Bank) 0.12 3/7/16 2,035,000 a 2,035,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Investments - 102.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Colorado - 8.4% (continued) Lafayette, Exempla Improvement District, Special Improvement District Number 02-01, Special Assessment and Improvement Revenue, Refunding (LOC; Wells Fargo Bank) 0.05 3/7/16 500,000 a 500,000 Sheridan Redevelopment Agency, Tax Increment Revenue, Refunding (South Santa Fe Drive Corridor Redevelopment Project) (LOC; JPMorgan Chase Bank) 0.04 3/7/16 4,735,000 a 4,735,000 Connecticut - 4.2% Connecticut Health and Educational Facilities Authority, Revenue (Eagle Hill School Issue) (LOC; JPMorgan Chase Bank) 0.05 3/7/16 4,695,000 a 4,695,000 Fairfield, GO Notes, Refunding 5.00 7/1/16 300,000 304,638 Shelton Housing Authority, Revenue (Crosby Commons Project) (LOC; M&T Trust) 0.06 3/7/16 5,055,000 a 5,055,000 Florida - 6.4% Alachua County Housing Finance Authority, MFHR (Santa Fe Apartments II Project) (LOC; FNMA) 0.02 3/7/16 100,000 a 100,000 Brevard County, Revenue (Holy Trinity Episcopal Academy Project) (LOC; Wells Fargo Bank) 0.17 3/7/16 525,000 a 525,000 Collier County Industrial Development Authority, Revenue (Redlands Christian Migrant Association, Inc. Project) (LOC; Bank of America) 0.16 3/7/16 2,605,000 a 2,605,000 Highlands County Health Facilities Authority, HR, Refunding (Adventist Health System/Sunbelt Obligated Group) 0.01 3/7/16 3,000,000 a 3,000,000 Hillsborough County, IDR (The Museum of Science & Industry and The Institute for Business & Home Safety Project) (LOC; Branch Banking and Trust Co.) 0.05 3/7/16 945,000 a 945,000 Hillsborough County Industrial Development Authority, Revenue (Independent Day School Project) (LOC; Bank of America) 0.16 3/7/16 1,100,000 a 1,100,000 Jacksonville, Educational Facilities Revenue (Edward Waters College Project) (LOC; Wells Fargo Bank) 0.12 3/7/16 3,100,000 a 3,100,000 Short-Term Investments - 102.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Florida - 6.4% (continued) Jacksonville, Educational Facilities Revenue (Edward Waters College Project) (LOC; Wells Fargo Bank) 0.12 3/7/16 590,000 a 590,000 Palm Beach County, IDR (Boca Raton Jewish Community Day School, Inc. Project) (LOC; Wells Fargo Bank) 0.12 3/7/16 1,355,000 a 1,355,000 Sunshine State Governmental Financing Commission, Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.08 5/10/16 2,000,000 2,000,000 Georgia - 2.8% Cobb County Development Authority, Revenue (American Heart Association, Inc. Project) (LOC; Wells Fargo Bank) 0.12 3/7/16 540,000 a 540,000 Cobb County Development Authority, Revenue (Dominion Christian High School, Inc. Project) (LOC; Branch Banking and Trust Co.) 0.06 3/7/16 3,610,000 a 3,610,000 Douglas County Development Authority, Revenue (Colonial Hills School Property, LLC Project) (LOC; Branch Banking and Trust Co.) 0.05 3/7/16 1,740,000 a 1,740,000 Macon-Bibb County Industrial Authority, IDR (I-75 Business Park and Airport South Industrial Park Projects) (LOC; Wells Fargo Bank) 0.12 3/7/16 760,000 a 760,000 Illinois - 8.5% Chicago Heights, Revenue (Chicago Heights Fitness, L.L.C. Project) (LOC; JPMorgan Chase Bank) 0.11 3/7/16 500,000 a 500,000 Illinois Educational Facilities Authority, Revenue (The Lincoln Park Society) (LOC; Citibank NA) 0.02 3/7/16 2,600,000 a 2,600,000 Illinois Finance Authority, Revenue (Cristo Rey Jesuit High School Project) (LOC; JPMorgan Chase Bank) 0.14 3/7/16 5,000,000 a 5,000,000 Illinois Finance Authority, Revenue (Steppenwolf Theatre Company Project) (LOC; Northern Trust Company) 0.02 3/7/16 5,675,000 a 5,675,000 Illinois Health Facilities Authority, Revenue (Northwestern Memorial Hospital) (Liquidity Facility; Northern Trust Company) 0.01 3/1/16 1,700,000 a 1,700,000 Saint Clair County, Revenue (McKendree College Project) (LOC; U.S. Bank NA) 0.04 3/7/16 3,615,000 a 3,615,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Investments - 102.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Illinois - 8.5% (continued) Tender Option Bond Trust Receipts (Series 2015-XF2202), (Illinois Toll Highway Authority, Toll Highway Senior Revenue) (Liquidity Facility; Citibank NA) 0.02 3/7/16 1,140,000 a,b,c 1,140,000 Indiana - .6% Huntington, EDR, Refunding (Huntington University Project) (LOC; Wells Fargo Bank) 0.12 3/7/16 800,000 a 800,000 Indiana Health Facility Financing Authority, Revenue, Refunding (Pathfinder Services, Inc. Project) (LOC; Wells Fargo Bank) 0.12 3/7/16 725,000 a 725,000 Iowa - 1.4% Iowa Finance Authority, MFHR (Cedarwood Hills Project) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.02 3/7/16 1,000,000 a 1,000,000 Woodbury County, Educational Facility Revenue (Siouxland Medical Education Foundation, Inc. Project) (LOC; U.S. Bank NA) 0.12 3/7/16 2,375,000 a 2,375,000 Kentucky - .6% Lexington-Fayette Urban County Government, Industrial Building Revenue (Community Action Council Project) (LOC; PNC Bank NA) 0.05 3/7/16 1,345,000 a Maine - .3% South Portland, GO Notes 4.00 7/15/16 625,000 Maryland - 4.7% Maryland Economic Development Corporation, EDR (Blind Industries and Services of Maryland Project) (LOC; Bank of America) 0.14 3/7/16 5,310,000 a 5,310,000 Maryland Economic Development Corporation, EDR (Maryland Science Center Project) (LOC; Bank of America) 0.07 3/7/16 2,960,000 a 2,960,000 Montgomery County, EDR (American Gastroenterological Association Project) (LOC; Wells Fargo Bank) 0.12 3/7/16 2,100,000 a 2,100,000 Washington County, EDR (Saint James School Project) (LOC; PNC Bank NA) 0.03 3/7/16 700,000 a 700,000 Short-Term Investments - 102.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - .2% Attleboro, GO Notes (Municipal Purpose Loan) 2.00 3/15/16 500,000 Minnesota - 3.2% Cohasset, Revenue, Refunding (Minnesota Power and Light Company Project) (LOC; JPMorgan Chase Bank) 0.07 3/7/16 2,400,000 a 2,400,000 Minneapolis, Housing Development Revenue, Refunding (One Ten Grant Project) (LOC; FNMA) 0.02 3/7/16 1,835,000 a 1,835,000 Minneapolis, MFHR (Seven Corners Apartments Project) (LOC; Wells Fargo Bank) 0.12 3/7/16 1,420,000 a 1,420,000 Minnesota Public Facilities Authority, State Revolving Fund Revenue 5.00 3/1/16 400,000 400,000 Saint Paul Housing and Redevelopment Authority, Revenue (Goodwill/Easter Seals Project) (LOC; U.S. Bank NA) 0.15 3/7/16 1,600,000 a 1,600,000 Missouri - 4.5% Columbia School District, GO Notes, Refunding 2.00 3/1/16 2,250,000 2,250,000 Jackson County Industrial Development Authority, Revenue (YMCA of Greater Kansas City Project) (LOC; Bank of America) 0.04 3/7/16 495,000 a 495,000 Kirkwood Industrial Development Authority, Revenue (Concordia Lutheran Church Community Recreational Facilities Project) (LOC; Bank of America) 0.16 3/7/16 1,540,000 a 1,540,000 Saint Louis Industrial Development Authority, MFHR (Hamilton Place Apartments) (LOC; FHLMC) 0.03 3/7/16 4,635,000 a 4,635,000 Saint Louis Parking Commission Finance Corporation, Parking Revenue (Cupples Garage Project) (LOC; Bank of America) 0.13 3/7/16 1,380,000 a 1,380,000 Springfield Industrial Development Authority, MFHR, Refunding (Pebblecreek Apartments Project) (LOC; FHLB) 0.12 3/7/16 270,000 a 270,000 Nevada - 1.5% Clark County, IDR (Southwest Gas Corporation Project) (Liquidity Facility; Bank of America) 0.03 3/7/16 3,500,000 a New Jersey - 7.0% Burlington County Bridge Commission, Lease Revenue Notes (Governmental Leasing Program) 1.50 5/17/16 2,000,000 2,005,153 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Investments - 102.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 7.0% (continued) Guttenberg, GO Notes, BAN 1.00 3/18/16 5,000,000 5,000,925 Long Beach Township, GO Notes, BAN 1.50 3/22/16 2,000,000 2,001,094 Newton, GO Notes, BAN 1.50 8/26/16 3,000,000 3,012,904 Pennsauken Township, GO Notes, BAN 1.00 6/23/16 2,000,000 2,002,161 Ringwood Borough, GO Notes, BAN 1.00 4/14/16 2,630,425 2,632,313 New Mexico - .2% New Mexico Finance Authority, Subordinate Lien Public Project Revolving Fund Revenue, Refunding 4.00 6/15/16 530,000 New York - 9.9% Metropolitan Transportation Authority, Transportation Revenue (LOC; U.S. Bank NA) 0.01 3/1/16 2,000,000 a 2,000,000 Nassau County Industrial Development Agency, Civic Facility Improvement Revenue, Refunding (Cold Spring Harbor Laboratory Project) (Liquidity Facility; TD Bank) 0.01 3/1/16 4,200,000 a 4,200,000 New York City Industrial Development Agency, Civic Facility Revenue (Jewish Community Center on the Upper West Side, Inc. Project) (LOC; M&T Trust) 0.06 3/7/16 4,000,000 a 4,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Citibank NA) 0.01 3/1/16 2,255,000 a 2,255,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; California State Teachers Retirement System) 0.01 3/1/16 9,500,000 a 9,500,000 Triborough Bridge and Tunnel Authority, General Revenue, Refunding (MTA Bridges and Tunnels) (LOC; Wells Fargo Bank) 0.01 3/1/16 1,500,000 a 1,500,000 North Carolina - 1.1% North Carolina Medical Care Commission, Health Care Facilities Revenue (Lower Cape Fear Hospice, Inc.) (LOC; Branch Banking and Trust Co.) 0.05 3/7/16 2,660,000 a Ohio - 3.1% Hamilton County, EDR (Boys/Girls Clubs of Greater Cincinnati, Inc. Project) (LOC; PNC Bank NA) 0.04 3/7/16 1,675,000 a 1,675,000 Short-Term Investments - 102.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Ohio - 3.1% (continued) Ohio Higher Educational Facility Commission, Revenue, CP (Cleveland Clinic Health System) 0.08 5/24/16 3,000,000 3,000,000 Stark County Port Authority, Revenue (Canton Country Day School Project) (LOC; PNC Bank NA) 0.13 3/7/16 710,000 a 710,000 Union Township, GO Notes, BAN (Various Purpose) 1.50 9/8/16 2,000,000 2,009,859 Oklahoma - .8% Oklahoma Turnpike Authority, Turnpike System Second Senior Revenue, Refunding (Citigroup ROCS, Series RR II R-11985) (Liquidity Facility; Citibank NA) 0.03 3/7/16 2,000,000 a,b,c Pennsylvania - 2.8% Montgomery County Industrial Development Authority, Revenue (Big Little Associates Project) (LOC; Wells Fargo Bank) 0.20 3/7/16 300,000 a 300,000 Northampton County Industrial Development Authority, Revenue (Moravian Academy) (LOC; Wells Fargo Bank) 0.17 3/7/16 450,000 a 450,000 Pennsylvania Economic Development Financing Authority, EDR (Montessori Academy of Chambersburg, Inc. Project) (LOC; PNC Bank NA) 0.17 3/7/16 1,200,000 a 1,200,000 Pennsylvania Economic Development Financing Authority, Recovery Zone Facility Revenue (Hawley Silk Mill, LLC Project) (LOC; PNC Bank NA) 0.13 3/7/16 800,000 a 800,000 Pennsylvania Higher Educational Facilities Authority, Revenue (Association of Independent Colleges and Universities of Pennsylvania Financing Program - University of Scranton) (LOC; PNC Bank NA) 0.03 3/7/16 1,325,000 a 1,325,000 York Redevelopment Authority, Revenue (LOC; M&T Trust) 0.11 3/7/16 2,460,000 a 2,460,000 South Carolina - 2.8% Lexington County and Richland County School District Number 5, GO Notes 4.00 3/1/16 1,000,000 1,000,000 South Carolina Jobs-Economic Development Authority, EDR (Anderson Area YMCA, Inc. Project) (LOC; Branch Banking and Trust Co.) 0.07 3/7/16 4,170,000 a 4,170,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Investments - 102.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) South Carolina - 2.8% (continued) York County, GO Notes, Refunding (Fort Mill School District Number 4) 5.00 3/1/16 1,500,000 1,500,000 Tennessee - .6% Cleveland Health and Educational Facilities Board, Revenue (Lee University Project) (LOC; Branch Banking and Trust Co.) 0.04 3/7/16 1,400,000 a Texas - 11.2% Atascosa County Industrial Development Corporation, PCR, Refunding (San Miguel Electric Cooperative, Inc. Project) (LOC; National Rural Utilities Cooperative Finance Corporation) 0.04 3/7/16 11,700,000 a 11,700,000 Galveston, GO Notes, Refunding 3.00 5/1/16 820,000 823,622 Harris County Health Facilities Development Corporation, Revenue, Refunding (The Methodist Hospital System) 0.01 3/1/16 4,400,000 a 4,400,000 Lower Colorado River Authority, Revenue, CP (LOC; JPMorgan Chase Bank) 0.08 3/4/16 3,928,000 3,928,000 Mission Economic Development Corporation, SWDR (IESI TX Corporation Project) (LOC; Bank of America) 0.07 3/7/16 1,500,000 a 1,500,000 Splendora Higher Education Facilities Corporation, Revenue (Fellowship Christian Academy Project) (LOC; Bank of America) 0.16 3/7/16 1,300,000 a 1,300,000 Texas State University System Board of Regents, Financing System Revenue, Refunding 2.00 3/15/16 1,000,000 1,000,743 Texas State University System Board of Regents, Financing System Revenue, Refunding 5.00 3/15/16 700,000 701,280 Texas Transportation Commission, State Highway Fund First Tier Revenue 4.50 4/1/16 795,000 797,711 Texas Water Development Board, State Revolving Fund Subordinate Lien Revenue 5.00 7/15/16 450,000 457,825 Utah - .5% Ogden City Redevelopment Agency, Tax Increment Revenue (LOC; Wells Fargo Bank) 0.12 3/7/16 675,000 a 675,000 Salt Lake County, Training Facilities Revenue (Community Foundation for the Disabled, Inc. Project) (LOC; Wells Fargo Bank) 0.17 3/7/16 500,000 a 500,000 Short-Term Investments - 102.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Virginia - .5% Greene County Economic Development Authority, Educational Facilities Revenue (The Blue Ridge School, Inc.) (LOC; Branch Banking and Trust Co.) 0.04 3/7/16 500,000 a 500,000 Norfolk Redevelopment and Housing Authority, Revenue (E2F Student Housing I, LLC Project) (LOC; Bank of America) 0.08 3/7/16 705,000 a 705,000 Washington - 1.3% Washington Housing Finance Commission, Nonprofit Housing Revenue (Nikkei Manor Project) (LOC; Bank of America) 0.15 3/7/16 1,250,000 a 1,250,000 Washington Housing Finance Commission, Nonprofit Housing Revenue (Pioneer Human Services Projects) (LOC; U.S. Bank NA) 0.04 3/7/16 1,085,000 a 1,085,000 Washington Housing Finance Commission, Nonprofit Revenue (The Evergreen School Project) (LOC; Wells Fargo Bank) 0.12 3/7/16 745,000 a 745,000 Wisconsin - 6.0% Byron, IDR, Refunding (Ocean Spray Cranberries, Inc. Project) (LOC; Bank of America) 0.12 3/7/16 3,250,000 a 3,250,000 East Troy Community School District, BAN 2.50 4/5/16 2,350,000 2,354,510 Racine, GO Notes, Refunding 2.00 6/1/16 825,000 828,306 Wisconsin, GO Notes 5.00 5/1/16 300,000 302,436 Wisconsin Health and Educational Facilities Authority, Revenue (Madison Family Medicine Residency Corporation, Inc. Project) (LOC; JPMorgan Chase Bank) 0.11 3/7/16 2,315,000 a 2,315,000 Wisconsin Health and Educational Facilities Authority, Revenue (Sinsinawa Nursing, Inc. Project) (LOC; JPMorgan Chase Bank) 0.11 3/7/16 920,000 a 920,000 Wisconsin Health and Educational Facilities Authority, Revenue (Valley Packaging Industries, Inc.) (LOC; JPMorgan Chase Bank) 0.04 3/7/16 1,320,000 a 1,320,000 Wisconsin Health and Educational Facilities Authority, Revenue, CP (Aurora Health Care, Inc.) (LOC; JPMorgan Chase Bank) 0.15 4/5/16 3,000,000 3,000,000 Total Investments (cost $243,113,302) % Liabilities, Less Cash and Receivables %) ) STATEMENT OF INVESTMENTS (Unaudited) (continued) Net Assets % a Variable rate demand note—rate shown is the interest rate in effect at February 29, 2016. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 29, 2016, these securities amounted to $3,140,000 or 1.32% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short- term rates). STATEMENT OF INVESTMENTS General AMT-Free Municipal Money Market Fund February 29, 2016 (Unaudited) The following is a summary of the inputs used as of February 29, 2016 in valuing the fund’s investments: Valuation Inputs Short-Term Investments ($) † Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 243,113,302 Level 3 - Significant Unobservable Inputs - Total † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund’s Board Members (“Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS General Treasury & Agency Money Market Fund February 29, 2016 (Unaudited) Annualized Yield on Date of Principal U.S. Treasury Bills - 5.6% Purchase (%) Amount ($) Value ($) 4/28/16 (cost $24,991,945) 0.20 25,000,000 U.S. Treasury Floating Rate Notes - 6.8% 3/1/16 (cost $29,999,806) 0.59 30,000,000 a U.S. Treasury Notes - 20.4% 4/30/16 0.33 50,000,000 50,137,781 9/30/16 0.64 40,000,000 40,079,860 Total U.S. Treasury Notes (cost $90,217,641) Repurchase Agreements - 67.0% BNP Paribas 0.29 50,000,000 50,000,000 dated 2/29/16, due 3/1/16 in the amount of $50,000,403 (fully collateralized by $51,133,200 U.S. Treasury Notes, 0.63%, due 4/30/18, value $50,999,774 and $500 U.S. Treasury Strips, due 2/15/40, value $ Citigroup Global Markets Holdings Inc. 0.30 70,000,000 70,000,000 dated 2/29/16, due 3/1/16 in the amount of $70,000,583 (fully collateralized by $71,163,000 U.S. Treasury Notes, 0.88%-1.75%, due 7/15/17-5/15/23, value $ Credit Agricole CIB 0.30 57,000,000 57,000,000 dated 2/29/16, due 3/1/16 in the amount of $57,000,475 (fully collateralized by $7,692,953 U.S. Treasury Bonds, 3.75%, due 11/15/43, value $9,654,813, $19,923,978 U.S. Treasury Inflation Protected Securities, 0.13%, due 4/15/17-4/15/18, value $20,731,739 and $27,092,398 U.S. Treasury Notes, 1.63%-2.38%, due 3/31/16-11/30/20, value $ HSBC USA Inc. 0.27 50,000,000 50,000,000 dated 2/29/16, due 3/1/16 in the amount of $50,000,375 (fully collateralized by $49,165,000 U.S. Treasury Notes, 2.13%, due 5/15/25, value $51,001,714) STATEMENT OF INVESTMENTS (Unaudited) (continued) Annualized Yield Repurchase Agreements - 67.0% on Date of Principal (continued) Purchase (%) Amount ($) Value ($) JPMorgan Chase & Co. 0.30 70,000,000 70,000,000 dated 2/29/16, due 3/1/16 in the amount of $70,000,583 (fully collateralized by $65,360,000 U.S. Treasury Notes, 2.75%, due 11/15/23, value $71,403,071) Total Repurchase Agreements (cost $297,000,000) Total Investments (cost $442,209,392) % Cash and Receivables (Net) .2 % Net Assets % a Variable rate security—interest rate subject to periodic change. STATEMENT OF INVESTMENTS General Treasury & Agency Money Market Fund February 29, 2016 (Unaudited) The following is a summary of the inputs used as of February 29, 2016 in valuing the fund’s investments: Valuation Inputs Short-Term Investments ($) † Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 442,209,392 Level 3 - Significant Unobservable Inputs - Total † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund’s Board Members (“Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by Dreyfus, subject to the seller’s agreement to repurchase and the fund’s NOTES agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. The fund may also jointly enter into one or more repurchase agreements with other Dreyfus-managed funds in accordance with an exemptive order granted by the SEC pursuant to section 17(d) and Rule 17d-1 under the Act. Any joint repurchase agreements must be collateralized fully by U.S. Government securities. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 25, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 25, 2016 By: /s/ James Windels James Windels Treasurer Date: April 25, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
